Citation Nr: 1749824	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for residuals of a varicocelectomy of the left testicle, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and L.D.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

The case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a June 2010 rating decision by the RO in Muskogee, Oklahoma.  Jurisdiction of the case was subsequently transferred to the RO in Montgomery, Alabama.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In February 2016, the Board remanded the case for further development.  The case has since returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder and headaches and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At worst, the Veteran has Level VII hearing loss in the right ear and Level VIII hearing loss in the left ear.

2.  The Veteran's service-connected residuals of a varicocelectomy of the left testicle have been not been productive of voiding dysfunction or recurrent symptomatic urinary tract infection requiring drainage or frequent hospitalization (greater than two times per year); and/or continuous intensive management required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an evaluation in excess of 10 percent for residuals of a varicocelectomy of the left testicle have not been met. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115a, Diagnostic Code 7525 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are warranted.


Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a 40 percent evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for bilateral hearing loss.

During a November 2007 VA audiology examination, an audiogram revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
45
50
65
75
85
69
LEFT
35
55
70
80
90
74

The Maryland CNC controlled speech discrimination test revealed speech recognition of 64 percent in the right and left ears.

These audiometric findings equate to Level VII hearing loss in the right ear and Level VII hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned 40 percent evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86(a), (b) are not applicable for the right ear and the provisions of 38 C.F.R. § 4.86(b) are not applicable for the left ear.  However, the audiological report does demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear is 55 decibels or more.  Under Table VIa, the left ear puretone threshold average corresponds to Level VI hearing loss, which is less than the Level VII hearing loss assigned to the left ear using Table VI.  Thus, under the provisions of 38 C.F.R. § 4.86(a), the Roman numeral designation for hearing impairment from Table VI for the left ear is used to determine the percentage evaluation for hearing impairment and the provisions of 38 C.F.R. § 4.85 reflect the Veteran's evaluation for hearing impairment.

Thus, the November 2007 VA audiological examination has resulted in findings corresponding to a 40 percent evaluation.  

During a September 2009 VA audiology consultation, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
30
50
55
75
85
66
LEFT
30
50
65
80
90
71

The Maryland CNC controlled speech discrimination test revealed speech recognition of 80 percent in the right ear and 92 percent for the left ear.

These audiometric findings equate to Level IV hearing loss in the right ear and Level II hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it shows that a noncompensable evaluation for the Veteran's bilateral hearing loss is warranted under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the September 2009 VA audiological evaluation has resulted in findings corresponding to a noncompensable evaluation.  

During a March 2012 VA audiological examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
40
50
60
85
100
70
LEFT
40
55
65
90
100
78

The Maryland CNC controlled speech discrimination test revealed speech recognition of 84 percent in the right and left ears.

These audiometric findings equate to Level III hearing loss in the right ear and Level III hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it shows that a noncompensable evaluation for the Veteran's bilateral hearing loss is warranted under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86(a), (b) are not applicable for the right ear and the provisions of 38 C.F.R. § 4.86(b) are not applicable for the left ear.  However, the audiological report does demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear is 55 decibels or more.  Under Table VIa, the left ear puretone threshold average corresponds to Level VII hearing loss, which is more than the Level III hearing loss assigned to the left ear using Table VI.  Using Table VI for the right ear, which showed a Level III hearing impairment, and Table VIa for the left ear, which showed a Level VII hearing impairment, Table VII shows that a 20 percent evaluation is warranted for the Veteran's bilateral hearing loss. 38 C.F.R. § § 4.85, 4.86(a).

Thus, the March 2012 VA audiological examination has resulted in findings corresponding to a 20 percent evaluation.  

During an April 2015 VA audiological examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
50
60
75
85
95
79
LEFT
45
60
70
90
95
79

The Maryland CNC controlled speech discrimination test revealed speech recognition of 80 percent in the right ear and 56 percent in the left ear.

These audiometric findings equate to Level V hearing loss in the right ear and Level VIII hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it shows that a 30 percent evaluation for the Veteran's bilateral hearing loss is warranted under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The audiological report does not demonstrate that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86(b) are not applicable for either ear.  However, the audiological report does demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right and left ears is 55 decibels or more.  Under Table VIa, the right ear puretone threshold average corresponds to a Level VII hearing loss, which is more than the Level V hearing loss assigned to the right ear using Table VI.  Under Table VIa, left ear puretone threshold average corresponds to Level VII hearing loss, which is less than the Level VIII hearing loss assigned to the left ear using Table VI.  Using Table VIa for the right ear, which showed a Level VI hearing impairment, and Table VI for the left ear, which showed a Level VIII hearing impairment, Table VII shows a 40 percent evaluation is warranted for the Veteran's bilateral hearing loss. 38 C.F.R. § § 4.85, 4.86(a).

Thus, the April 2015 VA audiological examination has resulted in findings corresponding to a 40 percent evaluation.  

During a June 2016 VA audiological examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
45
55
70
90
90
76
LEFT
50
60
75
90
90
79

The Maryland CNC controlled speech discrimination test revealed speech recognition of 76 percent in the right ear and 84 percent in the left ear.

These audiometric findings equate to Level V hearing loss in the right ear and Level III hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it shows that a 10 percent evaluation for the Veteran's bilateral hearing loss is warranted under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The audiological report does not demonstrate that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86(b) are not applicable for either ear.  However, the audiological report does demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right and left ears is 55 decibels or more.  Under Table VIa, the right ear puretone threshold average corresponds to a Level VI hearing loss, which is more than the Level V hearing loss assigned to the right ear using Table VI.  Under Table VIa, left ear puretone threshold average corresponds to Level VII hearing loss, which is more than the Level III hearing loss assigned to the left ear using Table VI.  Using Table VI values for the right and left ear hearing impairment, Table VII shows a 30 percent evaluation is warranted for the Veteran's bilateral hearing loss. 38 C.F.R. § § 4.85, 4.86(a).

Thus, the June 2016 VA audiological examination has resulted in findings corresponding to a 30 percent evaluation.  

Based on the foregoing, none of the audiological examinations show that the Veteran is entitled to an evaluation greater than 40 percent.  The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  The assigned 40 percent evaluation is based on the current VA law and regulations in effect for evaluating this disability. Lendenmann, supra; Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017). As such, an increased evaluation is not warranted.


Varicocelectomy

The Veteran's residuals of a varicocelectomy of the left testicle are currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 7599-7525.   The residuals of a varicocelectomy are not specifically listed in the Rating Schedule, and the hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's left testicle disability is Diagnostic Code 7525, which applies to a chronic epididymo-orchitis. 38 C.F.R. § 4.20 (providing for rating by analogy).  

Diagnostic Code 7525 states that chronic epididymo-orchitis is to be rated as a urinary tract infection and that tubular infections are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  

Voiding dysfunction is rated on the basis of urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a. 

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is warranted.  With the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  With the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day, a 60 percent rating is warranted. Id. 

For urinary frequency with a daytime voiding interval between two and three hours, or, awakening to void two times per night, a 10 percent rating is warranted.  With daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night, a 20 percent rating is warranted.  With a daytime voiding interval of less than one hour, or awakening to void 5 or more times per night, a 40 percent rating is warranted. Id.  

For obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every 2 to 3 months; a 10 percent evaluation is warranted.  For obstructed voiding with urinary retention requiring intermittent or continuous catheterization, a 30 percent rating is warranted.  With obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, a noncompensable evaluation is warranted. Id.  

For urinary tract infection with long-term drug therapy, 1 to 2 hospitalizations per year and/or requiring intermittent intensive management, a 10 percent evaluation is warranted.  For urinary tract infection with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management, a 30 percent rating is warranted. Id.

Historically, the Veteran underwent surgery for a left varicocele during service in 1967.  He had another left hydrocelectomy in July 2000.  Throughout the appeal, the Veteran has complained of pain, swelling, and a mass in the left testicle. See, e.g., November 2007, March 2012, April 2015 VA examination reports; October 2015 hearing transcript.

An April 2015 ultrasound, conducted in connection with the April 2015 VA examination, showed a 4 centimeter mass in the left testis.  During a previous VA urology consultation in September 2009, the urologist noted that the Veteran had what appeared to be scarring in an area toward the upper pole of the left testis.  He suspected that the scarring was from previous surgical procedures.  In an April 2010 VA treatment note, the physician noted that an ultrasound showed that the Veteran's left testicle had a thickened wall of a hydrocele sack that was left in place 10 years earlier at the time of a hydrocelectomy and that the rim of tissue seemed to be the source of the Veteran's pain.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected residuals of a varicocelectomy of the left testicle.

Based on the evidence of record, the Veteran does not meet the criteria for an evaluation in excess of 10 percent.  Specifically, during a November 2007 VA examination, the Veteran denied having any urinary leakage, recurrent urinary tract infections, obstructed voiding, and renal dysfunction or failure.  During a March 2012 VA examination, the Veteran indicated that he took Motrin or Aleve for his pain.  He denied having any voiding dysfunction or history of recurrent urinary tract infections.  During an April 2015 VA examination, the Veteran also denied having any voiding dysfunction and bladder or urethral infections.  

There is no evidence of voiding dysfunction or recurrent symptomatic urinary tract infection.  Therefore, the Board finds that the evidence does not support an increased rating for residuals of a varicocelectomy of the left testicle.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An increased rating for bilateral hearing loss is denied.

An increased rating for residuals of a varicocelectomy of the left testicle is denied.

REMAND

The Board finds that additional medical opinions are needed regarding the claims for service connection for an acquired psychiatric disorder and headaches.  In this regard, the Board notes that, pursuant to the February 2016 remand directives, the Veteran was provided VA examinations in connection with these claims in July 2016.  An additional VA addendum opinion was obtained in connection with the claim for service connection for headaches in October 2016.  However, the VA examiners' opinions were not fully responsive to the remand directives.  

Specifically, the Veteran has claimed that he developed a psychiatric disorder as a result of his service-connected disabilities, particularly his service-connected residuals of a varicocelectomy of the left testicle. See October 2015 hearing transcript.  In February 2016, the Board remanded the claim for a VA examination and to obtain an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder is causally related to the Veteran's active duty service or is caused or aggravated by any service-connected disability, including residuals of a varicocelectomy of the left testicle.  The Board noted that VA treatment records documented episodic complaints of depression and nightmares, and the records included diagnoses of a nightmare disorder, an unspecified personality disorder, and chronic alcoholism.  

In July 2016, the Veteran was afforded a VA PTSD examination.  In the report, the VA examiner noted that the Veteran denied having any psychiatric symptoms during the examination and that he denied any significant psychiatric treatment in the past.  He also indicated that the Veteran was unable to specify potential traumatic stressors during service.  Therefore, the examiner opined that it was not as likely as not that the Veteran had PTSD or any other psychiatric disorder that was caused by or a result of military service.  However, the examiner did not address the Veteran's post-service complaints of depression and nightmares; diagnoses of a nightmare disorder, an unspecified personality disorder, and chronic alcoholism; or his October 2015 hearing testimony in which he claimed that he developed a psychiatric disorder secondary to his service-connected disabilities.

Regarding the Veteran's claim for service connection for headaches, the Veteran has claimed that he developed headaches during service and that they have continued to the present day.  In February 2016, the Board remanded the claim for a VA examination and to obtain an opinion as to whether it is at least as likely as not that any current chronic headache disorder manifested during service or is otherwise causally related to the Veteran's active duty service or any incident therein.  The Board requested that the examiner consider the pertinent evidence of record, including service treatment records documenting an April 1968 complaint of constant, mild frontal headaches.  

In July 2016, the Veteran was afforded a VA headaches examination.  The VA examiner noted the Veteran's report that he complained of headaches during service and that he experienced headaches constantly.  She opined that the Veteran's headaches were less likely than not related to service, and she indicated that there were no complaints of headaches since service.  In an October 2016 VA addendum opinion, the examiner again opined that it was less likely than not that the Veteran's headaches were incurred in or caused by service.  She noted that the Veteran was treated for mild headaches during service.  She also stated that there was no medical correlation between the Veteran's mild headaches during service and the Veteran's complaints of headaches following service.  However, she did not provide a rationale for her opinion.  

For these reasons, the Board finds that a remand is necessary to obtain adequate VA opinions in compliance with the directives of the February 2016 Board remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

In addition, the Board notes that the Veteran's treatment notes include a September 2009 Individualized Vocational Rehabilitation Plan (IVRP).  On remand, the Veteran's VA Vocational Rehabilitation file should be requested and associated with the record, particularly in light of the TDIU claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder and headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  The AOJ should obtain the Veteran's VA Vocational Rehabilitation folder and associate it with the claims file.

3.  After the above development has been completed, the AOJ should refer the Veteran's claims file to the July 2016 VA examiner for a clarifying opinion as to the nature and etiology of any psychiatric disorder that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he developed a psychiatric disorder as a result of his service-connected disabilities, particularly his service-connected residuals of a varicocelectomy of the left testicle.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current psychiatric disorder that was either caused by or permanently aggravated by his service-connected disabilities, to include his service-connected residuals of a varicocelectomy of the left testicle.

In rendering his or her opinion, the examiner should address the Veteran's post-service complaints of depression and nightmares; diagnoses of a nightmare disorder, an unspecified personality disorder, and chronic alcoholism; and his October 2015 hearing testimony.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the AOJ should refer the Veteran's claims file to the July 2016 VA examiner for a clarifying opinion as to the nature and etiology of any headache disorder that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he developed headaches during service and that he continued to experience constant headaches.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current headache disorder manifested in or is otherwise related to service, to include an April 1968 complaint of constant, mild frontal headaches during service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The AOJ should review the VA opinions to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


